
	

114 S2367 IS: To provide for hardship duty pay for border patrol agents and customs and border protection officers assigned to highly-trafficked rural areas.
U.S. Senate
2015-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2367
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2015
			Mr. McCain introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To provide for hardship duty pay for border patrol agents and customs and border protection
			 officers assigned to highly-trafficked rural areas.
	
	
		1.Hardship duty pay for border patrol agents and customs and border protection officers
 (a)In generalSubchapter V of chapter 55 of title 5, United States Code, is amended by adding at the end the following:
				
					5550c.Hardship duty pay for border patrol agents and customs and border protection officers
 (a)DefinitionsIn this section— (1)the term border patrol agent has the meaning given that term in section 5550;
 (2)the term customs and border protection officer means— (A)a customs and border protection officer, as defined in section 8331; and
 (B)a customs and border protection officer, as defined in section 8401; and (3)the term highly-trafficked rural area means any rural area through which illicit narcotics and undocumented aliens are routinely smuggled, as designated by the Commissioner of U.S. Customs and Border Protection.
 (b)Hardship payIn addition to any other compensation to which a border patrol agent or customs and border protection officer is otherwise entitled, a border patrol agent or customs and border protection officer who is assigned to highly-trafficked rural areas shall be entitled to receive hardship duty pay.
 (c)Establishment of rateThe Commissioner of U.S. Customs and Border Protection shall establish the rate of hardship duty pay for purposes of subsection (b), which may not exceed the rate of special pay to which members of a uniformed service are entitled under section 310 of title 37..
			(b)Technical and conforming amendments
 (1)Section 5550(c)(2) of title 5, United States Code, is amended by striking or section 5542(g) and inserting , section 5542(g), or section 5550c. (2)The table of sections for subchapter V of chapter 55 of title 5, United States Code, is amended by adding at the end the following:
					5550c. Hardship duty pay for border patrol agents and customs and border protection officers..
				
